Mr. Chief Justice Moore
delivered the opinion.
This is a second appeal from a decree cancelling a mortgage upon the payment of the sum found due thereon. In the former opinion, Mr. Justice"Bean, speaking for the court, says: “ It follows from these views that all payments made by Rotan prior to his sale to the plaintiff must be applied as intended by him and the defendant company, but that all payments made thereafter by the plaintiff as interest in excess of the agreed rate will be applied to the discharge of the principal, and a decree will be entered here accordingly, if it can be done under the record; if not, the cause will be remanded to the court below for further proceedings”: 42 Or. 105. The cause having been sent back, evidence was taken, from which the court found that there was due from plaintiff on account of the mortgage, the sum of $184.75, which sum having been paid into court, a decree was rendered, cancelling the lien. We have examined the evidence submitted apd conclude therefrom that the sum awarded was all that was due the defendant under the rule heretofore announced.
Other questions are presented by defendant’s counsel in their brief, but deeming them unimportant, the decree is affirmed. Affirmed.